Citation Nr: 0805662	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  03-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

When this case was most recently before the Board in October 
2006, it was decided in part and remanded in part.  It is now 
before the Board for further appellate consideration.


REMAND

In the October 2006 remand, the Board opened the veteran's 
claim for a back condition and remanded it for another 
examination to determine the nature, etiology, severity, and 
date of onset of all current lumbar spine disabilities.  The 
Board requested an opinion as to whether or not the 
disability was related to the veteran's service.  In 
addition, the remand required that the claims folders be made 
available to the examiner for review before the examination.  
Thereafter, an addendum with an opinion was provided by the 
previous examiner, but no examination was conducted.  
Furthermore, there is no evidence that the veteran's claims 
folders were reviewed by the examiner.  The addendum is not 
in compliance with the Board's remand directive.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.

2.  Then, the veteran should be scheduled 
a VA examination to determine the nature, 
etiology, severity, and date of onset of 
all of his current lumbar spine 
disabilities.  The veteran should NOT be 
examined by the same physician, who 
provided the August 2005 examination and 
February 2007 addendum.  The claims 
folders must be made available to the 
examiner for review before the 
examination and the examiner should state 
in the examination report that the claims 
folders were reviewed.   The examiner 
should review the claims folders prior to 
the examination of the veteran.  
Specifically, the examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely, that the veteran's current 
lumbar spine disability is related to any 
event in service.

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should so indicate and provide an 
explanation.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record. If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



